                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDERICK BANKS, AS NEXT                   :   CIVIL NO. 1:19-CV-1102
FRIEND OF THOUSANDS OF                     :
MUSLIMS DETAINED IN CHINA                  :   (Chief Judge Conner)
“VOCATIONAL CAMPS”,                        :
PRISONERS DETAINED IN EGYPT                :
WITHOUT MEDICAL CARE,                      :
AUGUSTA, GA GRADE                          :
SCHOOLERS,                                 :
                                           :
             Petitioners                   :
                                           :
      v.                                   :
                                           :
CHINA, EGYPT, AUGUSTA,                     :
GEORGIA, CENTRAL                           :
INTELLIGENCE AGENCY,                       :
PA STATE ATTORNEY GENERAL,                 :
                                           :
             Respondents                   :

                                       ORDER

      AND NOW, this 8th day of July, 2019, upon consideration of the petition for

writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C. § 2241, filed by petitioner

Frederick Banks on behalf of thousands of Muslims detained in China “vocational

camps”, prisoners detained in Egypt without medical care, and Augusta, Georgia

grade schoolers, wherein he alleges that the Central Intelligence Agency (“CIA”) is

unconstitutionally detaining the aforementioned petitioners in China and Egypt,

and unlawfully providing inadequate meals to school children in Augusta, Georgia,

and requests, inter alia, that all petitioners be released from custody and that the
CIA provide supplemental meals to the school children in Augusta, Georgia, and

upon consideration of the federal habeas statute, which provides that an

“[a]pplication for a writ of habeas corpus shall be in writing signed and verified by

the person for whose relief it is intended or by someone acting in his behalf”, 28

U.S.C. § 2242, and that a litigant seeking to prosecute a “next friend” habeas

petition “must establish the requisite [Article III] standing to sue”, Whitmore v.

Arkansas, 495 U.S. 149, 154 (1990), accord In re Zettlemoyer, 53 F.3d 24, 26-27 (3d

Cir. 1995) (per curiam), and, further, a petitioner seeking “next friend” standing

must “provide an adequate explanation—such as inaccessibility, mental

incompetence, or other disability—why the real party in interest cannot appear on

his own behalf to prosecute the action”, and must demonstrate that he is “truly

dedicated to the best interests of the person on whose behalf he seeks to litigate”

and has some “significant relationship” with that person, Whitmore, 495 U.S. at

164 (citations omitted), and it appearing that Banks has failed to establish that

petitioners are unable to litigate their own case, and failed to establish that he has a

significant relationship with any of the petitioners, and the court finding that Banks

therefore failed to meet his burden to establish “next friend” standing, it is hereby

ORDERED that:




                                           2
1.   The petition for writ of habeas corpus (Doc. 1) filed by Frederick
     Banks on behalf of thousands of Muslims detained in China
     “vocational camps”, prisoners detained in Egypt without medical care,
     and Augusta, Georgia grade schoolers is DISMISSED for lack of
     standing.

2.   The Clerk of Court is directed to CLOSE this case.




                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
